Exhibit 10.1

 

Name:

[●]

Number of Restricted Stock Units subject to Award:

[●]

Date of Grant:

[●]

 

TRINSEO S.A.

2014 Omnibus Incentive Plan

Restricted Stock Unit Agreement (Non-Employee Directors)

 

This agreement (this “Agreement”) evidences an award (the “Award”) of restricted
stock units (the “Restricted Stock Units”) granted by Trinseo S.A. (the
“Company”) to the undersigned (the “Grantee”) pursuant to the Trinseo S.A. 2014
Omnibus Incentive Plan (as amended from time to time, the “Plan”), which is
incorporated herein by reference.

1.      Grant of Restricted Stock Units.  On the date of grant set forth above
(the “Grant Date”) the Company granted to the Grantee an award consisting of the
right to receive on the terms provided herein and in the Plan, one share of
Stock with respect to each Restricted Stock Unit forming part of the Award, in
each case, subject to adjustment pursuant to Section 7(b) of the Plan in respect
of transactions occurring after the date hereof.

The Award shall not be interpreted to bestow upon the Grantee any equity
interest or ownership in the Company or any Affiliate prior to the date on which
the Company delivers shares of Stock to the Grantee (if any). The Grantee is not
entitled to vote any shares of Stock by reason of the granting of this Award or
to receive or be credited with any dividends declared and payable on any share
of Stock prior to the date on which any such share is delivered to the Grantee
hereunder. The Grantee shall have the rights of a shareholder only as to those
shares of Stock, if any, that are delivered under this Award.

2.      Meaning of Certain Terms.  Except as otherwise defined herein, all
capitalized terms used herein have the same meaning as in the Plan. 

3.      Dividend Equivalents.  During the period beginning on the Grant Date and
ending on the date that shares of Stock are issued in settlement of vested
Restricted Stock Units, the Grantee will accrue dividend equivalents on the
Restricted Stock Units equal to any cash dividend or cash distribution that
would have been paid on the Restricted Stock Unit had that Restricted Stock Unit
been an issued and outstanding share of Stock on the record date for the
dividend or distribution. Such accrued dividend equivalents (i) will vest and
become payable upon the same terms and at the same time of settlement as the
Restricted Stock Unit to which they relate (and will be payable with respect to
any shares of Stock that are issued or that are withheld pursuant to Section 8
in order to satisfy Grantee’s Tax-Related Items), (ii) will be denominated and
payable solely in cash and paid in such manner as the Company deems appropriate,
and (iii) will not bear or accrue interest. Dividend equivalent payments, at
settlement, will be net of applicable federal, state, local and foreign income
and social insurance withholding taxes as provided in







--------------------------------------------------------------------------------

 



Section 8. Upon the forfeiture of the Restricted Stock Units, any accrued
dividend equivalents attributable to such Restricted Stock Units will also be
forfeited.

4.      Vesting, etc.  The Award shall vest in full on the earlier of (a) the
first anniversary of the Grant Date, subject to the Grantee’s continued service
as a member of the Board through such date, or (b) the termination of the
Grantee’s service as a member of the Board as a result of his or her
death.  Except as provided in subsection (b), if the Grantee’s service as a
member of the Board ceases for any reason, the Award, to the extent not already
vested will be automatically and immediately forfeited.

5.      Delivery of Stock.  The Company shall, as soon as practicable upon the
vesting of the Restricted Stock Units (but in no event later than March 15 of
the year following the year in which such Restricted Stock Units vest) effect
delivery of the Stock with respect to such vested Restricted Stock Units to the
Grantee (or, in the event of the Grantee’s death, to the person to whom the
Award has passed by will or the laws of descent and distribution).  No Stock
will be issued pursuant to this Award unless and until all legal requirements
applicable to the issuance or transfer of such Stock have been complied with to
the satisfaction of the Administrator, including, for the avoidance of doubt to
the extent required by Luxembourg law, the payment by the Grantee to the Company
of an amount in cash equal to the aggregate par value of the shares of Stock to
be delivered in respect of the vested Restricted Stock Units on, or within
thirty (30) days of, the vesting of the Restricted Stock Units.  The actual
amount the Grantee will be required to pay will be determined at the time that
the Award vests based on the par value of the Company's Stock on the Vesting
Date.    

6.      Forfeiture; Recovery of Compensation. By accepting the Award the Grantee
expressly acknowledges and agrees that his or her rights (and those of any
permitted transferee) under the Award or to any Stock acquired under the Award
or any proceeds from the disposition thereof are subject to Section 6(a)(5) of
the Plan (including any successor provision).  Nothing in the preceding sentence
shall be construed as limiting the general application of Section 11 of this
Agreement.

7.      Nontransferability.  Neither the Award nor the Restricted Stock Units
may be transferred except at death in accordance with Section 6(a)(3) of the
Plan.

8.      Responsibility for Taxes & Withholding.  Regardless of any action the
Company or any of its Affiliates takes with respect to any or all income tax,
social insurance, payroll tax, payment on account or other tax-related items
related to the Grantee’s participation in the Plan and legally applicable to the
Grantee (“Tax-Related Items”), the Grantee acknowledges that the ultimate
liability for all Tax-Related Items is and remains the Grantee’s responsibility
and may exceed the amount actually withheld by the Company or any of its
Affiliates.  The Grantee further acknowledges that the Company and/or its
Affiliates (a) make no representations or undertakings regarding the treatment
of any Tax-Related Items in connection with any aspect to the Restricted Stock
Units, including, but not limited to, the grant, vesting or settlement of the
Restricted Stock Units, the issuance of Stock upon settlement of the Restricted
Stock Units, the subsequent sale of Stock acquired pursuant to such issuance and
the receipt of any dividends and/or dividend





-2-

--------------------------------------------------------------------------------

 



equivalents; and (b) do not commit to and are under no obligation to structure
the terms of any Award to reduce or eliminate Grantee’s liability for
Tax-Related Items or achieve any particular tax result.  Further, if the Grantee
becomes subject to tax in more than one jurisdiction between the date of grant
and the date of any relevant taxable event, the Grantee acknowledges that
Company and/or its Affiliates may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.

Prior to any relevant taxable or tax withholding event, as applicable, the
Grantee will pay or make adequate arrangements satisfactory to the Company
and/or its Affiliates to satisfy all Tax-Related Items.  In this regard, the
Grantee authorizes the Company and/or its Affiliates, or their respective
agents, at their discretion, to satisfy the obligations with regard to all
Tax-Related Items by one or a combination of the following:

(i)       withholding from the Grantee’s wages/salary or other cash compensation
paid to the Grantee by the Company and/or its Affiliates; or

(ii)      withholding from proceeds of the Stock acquired upon
vesting/settlement of the Restricted Stock Units either through a voluntary sale
or through a mandatory sale arranged by the Company (on Grantee’s behalf
pursuant to this authorization); or

(iii)     withholding in Stock to be issued upon vesting/settlement of the
Restricted Stock Units provided, however, that if the Grantee is a Section 16
director of the Company under the U.S. Securities and Exchange Act of 1934, as
amended, then the Company will withhold in shares of Stock upon the relevant
taxable or tax withholding event, as applicable, unless the use of such
withholding method is problematic under applicable tax or securities law or has
materially adverse accounting consequences, in which case, the obligation for
Tax-Related Items may be satisfied by one or a combination of methods (i) and
(ii) above.

To avoid negative accounting treatment, the Company and/or its Affiliates may
withhold or account for Tax-Related Items by considering applicable minimum
statutory withholding amounts or other applicable withholding rates.  If the
obligation for Tax-Related Items is satisfied by withholding in Stock, for tax
purposes, the Grantee is deemed to have been issued the full number of shares of
Stock attributable to the vested Restricted Stock Units, notwithstanding that a
number of share are held back solely for the purpose of paying the Tax-Related
Items due as a result of any aspect of the Grantee’s participation in the Plan.

The Grantee shall pay to the Company and/or its Affiliates any amount of
Tax-Related Items that the Company and/or its Affiliates may be required to
withhold or account for as a result of the Grantee’s participation in the Plan
that will not for any reason be satisfied by the means previously described. The
Company may refuse to issue or deliver the Stock or the proceeds of the sale of
Stock if the Grantee fails to comply with the Grantee’s obligations in
connection with the Tax-Related Items.





-3-

--------------------------------------------------------------------------------

 



By accepting this grant of Restricted Stock Units, the Grantee expressly
consents to the methods of withholding Tax-Related Items by the Company and/or
its Affiliates as set forth herein, including the withholding of Stock and the
withholding from the Grantee's cash retainer or other amounts payable to the
Grantee.  All other Tax-Related Items related to the Restricted Stock Units and
any Stock delivered in satisfaction thereof are the Grantee's sole
responsibility.

9.       Other Tax Matters.  

(a)      The Grantee expressly acknowledges that because this Award consists of
an unfunded and unsecured promise by the Company to deliver Stock in the future,
subject to the terms hereof, it is not possible to make a so-called “83(b)
election” with respect to the Award.

10.      Effect on Service.  Neither the grant of the Restricted Stock Units,
nor the delivery of Stock upon vesting of the Award, will give the Grantee any
right to be retained in the service of the Company or any of its Affiliates,
affect the right of the Company or any of its Affiliates to discharge or
discipline such Grantee at any time, or affect any right of such Grantee to
terminate his or her service at any time.

11.      Acknowledgements.  By accepting the Award, the Grantee agrees to be
bound by, and agrees that the Award and the Restricted Stock Units are subject
in all respects to, the terms of the Plan. The Grantee further acknowledges and
agrees that (i) this Agreement may be executed in two or more counterparts, each
of which shall be an original and all of which together shall constitute one and
the same instrument, (ii) this agreement may be executed and exchanged using
facsimile, portable document format (PDF) or electronic signature, which, in
each case, shall constitute an original signature for all purposes hereunder and
(iii) such signature by the Company will be binding against the Company and will
create a legally binding agreement when this Agreement is countersigned by the
Grantee.

[Signature page follows.]

 

 



-4-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officers. 

 

 

 

 

 

    

TRINSEO S.A.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Dated:    [DATE]

 

Acknowledged and Agreed:

 

 

 

 

By:

 

 

 

[Grantee’s Name]

 

 

 

 

 





[Signature Page to Restricted Stock Unit Agreement]

--------------------------------------------------------------------------------

 

 

COUNTRY APPENDIX

ADDITIONAL TERMS AND CONDITIONS TO RESTRICTED STOCK UNIT AGREEMENT

This Country Appendix (“Appendix”) includes the following additional terms and
conditions that govern the Grantee’s Restricted Stock Unit Award for all
Grantees that reside and/or work outside of the United States.

Notifications

This Country Appendix also includes information regarding exchange controls and
certain other issues of which the Grantee should be aware with respect to the
Grantee’s participation in the Plan.  The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of January 2017.  Such laws are often complex and change
frequently.  As a result, the Company strongly recommends that the Grantee not
rely on the information in this Country Appendix as the only source of
information relating to the consequences of the Grantee’s participation in the
Plan because the information may be out of date at the time that the Restricted
Stock Units vest, or Stock is delivered in settlement of the Restricted Stock
Units, or the Grantee sells any Stock acquired under the Plan.

In addition, the information contained herein is general in nature and may not
apply to the Grantee’s particular situation, and none of the Company, its
Affiliates, nor the Administrator is in a position to assure the Grantee of a
particular result.  Accordingly, the Grantee is advised to seek appropriate
professional advice as to how the relevant laws in the Grantee’s country of
residence and/or work may apply to the Grantee’s situation. 

Finally, if the Grantee transfers employment after the Grant Date, or is
considered a resident of another country for local law purposes following the
Grant Date, the notifications contained herein may not be applicable to the
Grantee, and the Administrator shall, in its discretion, determine to what
extent the terms and conditions contained herein shall be applicable to the
Grantee.

Terms and Conditions Applicable to All Non-U.S. Jurisdictions

English Language.  The Grantee acknowledges and agrees that it is the Grantee’s
express intent that this Agreement, the Plan and all other documents, rules,
procedures, forms, notices and legal proceedings entered into, given or
instituted pursuant to the Restricted Stock Unit Award, be drawn up in
English.  If the Grantee has received this Agreement, the Plan or any other
rules, procedures, forms or documents related to the Restricted Stock Unit Award
translated into a language other than English, and if the meaning of the
translated version is different than the English version, the English version
will control.

Repatriation; Compliance with Laws; Insider Trading.  The Grantee agrees, as a
condition of the grant of the Restricted Stock Unit Award, to repatriate all
payments attributable to the Award and/or cash acquired under the Plan
(including, but not limited to, dividends, dividend equivalents, and any
proceeds derived from the sale of the Stock acquired pursuant to the Agreement)
in





 

--------------------------------------------------------------------------------

 

 

accordance with all foreign exchange rules and regulations applicable to
Grantee.  The Company and the Administrator reserve the right to impose other
requirements on Grantee’s participation in the Plan, on the Restricted Stock
Units and on any Stock acquired or cash payments made pursuant to the Agreement,
to the extent the Company, its Affiliates or the Administrator determines it is
necessary or advisable in order to comply with local law or to facilitate the
administration of the Plan, and to require Grantee to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing. 
Further, the Grantee agrees to take any and all actions as may be required to
comply with Grantee’s personal legal and tax obligations under all laws, rules
and regulations applicable to the Grantee. Finally, depending on Grantee's
country of residence, Grantee may be subject to insider trading restrictions or
market abuse laws, which may affect Grantee's ability to acquire or sell Stock
or rights to Stock (e.g., restricted stock units) under the Plan during such
times as Grantee is considered to have “inside information” regarding the
Company (as defined by the laws in the Grantee's country).  Any restrictions
under these insider trading or market abuse laws or regulations are separate
from and in addition to any restrictions that may be imposed under any
applicable Company insider trading policy. Neither the Company, nor its
Affiliates will be liable for any fines or penalties that Grantee may incur as a
result of Grantee's failure to comply with any applicable laws.  Grantee should
be aware that securities, exchange control, insider trading and other laws may
change frequently and often without notice.  Grantee is hereby advised to
confirm the legal obligations that may arise from Grantee's participation in the
Plan with a qualified advisor.

Private Placement.  The grant of the Award is not intended to be a public
offering of securities in the Grantee’s country of residence and/or employment
but instead is intended to be a private placement. As a private placement, the
Company has not submitted any registration statement, prospectus or other
filings with the local securities authorities (unless otherwise required under
local law), and the grant of the Restricted Stock Unit Award is not subject to
the supervision of the local securities authorities.

Additional Acknowledgements.    The GRANTEE also acknowledges and agrees to the
following:

   The Plan is established voluntarily by the Company, it is discretionary in
nature, and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan.

    All decisions with respect to future Awards or other grants, if any, will
be at the sole discretion of the Company.

    The future value of the Stock is unknown and cannot be predicted with
certainty.

    Grantee's participation in the Plan is voluntary.

    No claim or entitlement to compensation or damages arises from the
forfeiture of the Award or any of the Restricted Stock Units, the termination of
the Plan, or the diminution in value of the Restricted Stock Units or Stock, and
the Grantee irrevocably releases the Company, its Affiliates, the Administrator
and their affiliates from any such claim that may arise.





 

--------------------------------------------------------------------------------

 

 

    Neither the Company nor its Affiliates shall be liable for any foreign
exchange rate fluctuation between Grantee's local currency and the U.S. Dollar
that may affect the value of the Restricted Stock Units or of any amounts due to
Grantee pursuant to the settlement of the Restricted Stock Units or the
subsequent sale of any Stock acquired upon settlement.

    None of the Company, its Affiliates, nor the Administrator is providing any
tax, legal or financial advice or making any recommendations regarding the
Grantee’s participation in the Plan, the grant, vesting or settlement of the
Grantee’s Restricted Stock Units, or the Grantee’s acquisition or sale of the
Stock delivered in settlement of the Restricted Stock Units.  The Grantee is
hereby advised to consult with his own personal tax, legal and financial
advisors regarding his participation in the Plan before taking any action
related to the Plan.

SWITZERLAND

Notifications

Securities Law Information.  The Restricted Stock Units are not intended to be
publicly offered in or from Switzerland.  Neither this document nor any other
materials relating to the Plan (i) constitutes a prospectus as such term is
understood pursuant to article 652a of the Swiss Code of Obligations (ii) may be
publicly distributed nor otherwise made publicly available in Switzerland  or
(iii) have been or will be filed with, approved or supervised by any Swiss
regulatory authority, including the Swiss Financial Market Authority (FINMA).

UNITED KINGDOM

Terms and Conditions

Tax Loan.  Notwithstanding any provisions in the Agreement, if payment or
withholding of the income tax due in connection with the Restricted Stock Units
is not made within ninety (90) days of the event giving rise to the income tax
liability or such other period specified in Section 222(1)(c) of the U.K. Income
Tax (Earnings and Pensions) Act 2003 (the “Due Date”), the amount of any
uncollected income tax paid by the Grantee's employer shall constitute a loan
owed to employer by the Grantee, effective as of the Due Date.  The Grantee
acknowledges and agrees that the loan will bear interest at the then-current
official rate of Her Majesty’s Revenue & Customs (“HMRC”), it shall be
immediately due and repayable, and the Company or the Grantee's employer may
recover it at any time thereafter by any of the means referred to the Agreement
or otherwise.  Notwithstanding the foregoing, if the Grantee is a director or
executive officer of the Company (within the meaning of Section 13(k) of the
U.S. Securities and Exchange Act of 1934, as amended), the Grantee shall not be
eligible for a loan from the Company or the Grantee's employer to cover the
income tax liability.  In the event that the Grantee is a director or executive
officer of the Company and the income tax is not collected from or paid by the
Grantee by the Due Date, the payment of any uncollected income tax and employee
national insurance contributions (“NICs”) by the Grantee's employer may
constitute a benefit to the Grantee (the “Tax Benefit”) on which additional
income tax and NICs will be payable.  If the Grantee is a director or executive
officer of the Company, the Grantee will be responsible for paying and reporting
any income tax





 

--------------------------------------------------------------------------------

 

 

due on the Tax Benefit directly to HMRC under the self-assessment regime, and
the Grantee's employer will hold the Grantee liable for the Tax Benefit and the
cost of any employee NICs due on the Tax Benefit that the Company or the
Grantee's employer was obligated to pay and paid.  The Company or the Grantee's
employer (as applicable) may recover the Tax Benefit and the cost of any such
employee NICs from the Grantee at any time by any of the means referred to in
the Agreement.

 

--------------------------------------------------------------------------------